       Case 1:20-cr-00199-KMW Document 190 Filed 04/27/21 Page 1 of 1
        Case 1:20-cr-00199-KMW Document 189 Filed 04/26/21 Page 1 of 1



GS           GELBER+
             SANTILLO
                                                            April 26, 2021
                                                                                    USDS SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
VIAECF
The Honorable Kimba M. Wood                                                         DOC # : - - --,--                   ~ -
United States District Court                                                        DATE FILED:              tt/;;;).:J.. /a. I
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

       Re:     United States v. Zoraida Gonzalez, 20-cr-199-4 (KMW)
               Travel Request
                                                                                           MEMO ENDORSED
Dear Judge Wood:

        I write on behalf of defendant Zoraida Gonzalez to seek a modification of the terms of
her pretrial release to allow her to travel by flight to Kansas City, MO on May 8, 2021 and return
                                                                                                                   Q{;x-4(\J«.d
May 9, 2021. Ms. Gonzalez's son will be present in Kansas City with his father, and she needs t                                     w
travel there to pick him up.                                                                                                l'-W\

        Pretrial Services and the Government do not object to this request, subject to the
condition that Ms. Gonzalez provide verification to Pretrial Services of the itinerary of her trip
prior to departure.

       Thank you for your consideration of this request.


                                                                     Very truly yours,

                                                                     Isl Kristen M. Santillo
                                                                     Kristen M. Santillo

CC:    AUSA Brandon Harper
       Pretrial Services Officer Andrew Abbott




                                                                 SO ORDERED:               N.Y. , 1   • {.   ~ {J. 7/J.(

                                                                        KIMBA M. WOOD
                                                                               u.s.o.J.
                 Gelber & Santillo PLLC, 347 West 36 th Street, Suite 805, New York, l'JY 10018
                                    Tel: 212-227-4743 Fax : 212-227-7371
